DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 4-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang et al., US 2016/0276727 A1.  

Claims 1 and 8. Dang teaches a microelectronic package (such as the one in fig. 1) comprising: 
-a package substrate (item 100) that includes a face and a substrate signal path (item 130); 
-a first die (item 110) and a second die (item 120) coupled with the package substrate and communicatively coupled with the substrate signal path (as [0004] discloses that a first integrated circuit of the semiconductor wafer is coupled to the integrated waveguide via the first transmission line to waveguide transition);
-and a waveguide (item 132, fig. 1, [0026]) coupled with the face of the package substrate, wherein the waveguide is communicatively coupled with the first die (110) and the second die (120); 
-wherein the waveguide is to carry an electromagnetic signal with a first frequency from the first die to the second die, and the substrate signal path is to carry an electromagnetic signal with a second frequency from the first die to the second die, and wherein the first frequency is greater than the second frequency. This limitation would read [0030] wherein is disclosed that the transmission lines 116 and 126 serve to transmit high frequency signals between the integrated waveguide 132 and active circuitry in the active layers 113 and 123 of the first and second IC chips 110 and 120. For high frequency applications, lateral extending portions of the transmission lines 116 and 126 may be formed by grounded planar transmission lines such as strip-lines or coplanar waveguide transmission lines to reduce coupling effects between the transmission lines 116 and 126 and surrounding components such as power plane, low frequency control signal lines, and other transmission lines.
 
Claim 4. Dang teaches the microelectronic package of claim 1, wherein the waveguide is coupled with the face of the package substrate through solder or adhesive. This limitation would read through [0044] wherein is disclosed that the insulating layers 112 and 122 of the first and second IC chips 310 and 320 are bonded to the first surface 130-1 of waveguide substrate 130 using an adhesive material (e.g., epoxy adhesive).

Claim 5. Dang teaches the microelectronic package of claim 1, wherein the electromagnetic signal with the second frequency is a power signal. This limitation would read through [0023] that the BEOL structures 114 and 124 each comprise a plurality of bonding/contact pads such as, for example, ground pads, DC power supply pads, input/output pads, control signal pads, associated wiring, etc., that are formed as part of a BEOL wiring structure of the respective IC chips 110 and 120.

Claim 6. Dang teaches the microelectronic package of claim 1, wherein the waveguide is positioned at least partially between the first die and the package substrate. This would read through the structure of fig. 1.

Claim 7. Dang teaches the microelectronic package of claim 1, further comprising a plurality of conductive pillars that physically and communicatively couple the first die and the second die to the package substrate. This limitation would read through [0024] wherein is disclosed that the first and second IC chips 110 and 120 are electrically and mechanically connected to the waveguide substrate 130 by flip-chip mounting the active (front side) surface of the first and second IC chips 110 and 120 to a first surface 130-1 of the waveguide substrate 130 using, for example, an array of solder ball controlled collapse chip connections (C4) 150, or other similar techniques. 

Claim 10. Dang teaches the die package of claim 8, further comprising a second set of interconnects coupled with the face of the second die. This limitation would read through [0023] wherein is disclosed that BEOL structures 114 and 124 of the respective IC chips 110 and 120 comprise respective transmission lines 116 and 126, and other interconnect structures 118 and 128.

Claim 11. Dang teaches the die package of claim 8, wherein the die package is to couple with a package substrate such that the waveguide is at least partially positioned between the first die and the package substrate. This limitation would read through the structure of fig. 1.

Claim 12. Dang teaches the die package of claim 11 wherein, when the die package is coupled with the package substrate, a signal path of the package substrate is to carry the electromagnetic signal with the second frequency from the first die to the second die. This limitation would read [0030] wherein is disclosed that the transmission lines 116 and 126 serve to transmit high frequency signals between the integrated waveguide 132 and active circuitry in the active layers 113 and 123 of the first and second IC chips 110 and 120. For high frequency applications, lateral extending portions of the transmission lines 116 and 126 may be formed by grounded planar transmission lines such as strip-lines or coplanar waveguide transmission lines to reduce coupling effects between the transmission lines 116 and 126 and surrounding components such as power plane, low frequency control signal lines, and other transmission lines.

Claim 13. Dang teaches the die package of claim 8, further comprising a carrier (item 140, fig. 1) coupled with the waveguide and the first set of interconnects. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being un-patentable over Schillaci et al., US 2004/0094806 A1., in view of Mitra et al., (US 2013/0146973 A1). 

Claims 3 and 9. Dang teaches the die package of claims 1 and 8, but does not specify wherein the first frequency is greater than 30 gigahertz (GHz).
However, [0020] of Dang discloses systems having operating frequencies in the range of millimeter-wave frequencies to Terahertz frequencies and higher. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the waveguides transmission lines structure of Dang et al., to transmit high frequency signals that are demanded by today's industry standards. 
 
 Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the substrate signal path is positioned between two dielectric layers of the package substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899